Chapman, J.
By the practice act a declaration may be inserted in the writ or filed with it at the entry. The clerk’s certificate is the regular evidence of the filing. But there cannot be two declarations, nor is a paper filed by merely folding it in the writ. And when a declaration is inserted in the writ before service, no addition to it can afterwards be made but by leave of court appearing on record, or by written consent of the *274defendant. The second declaration, which was discovered in the writ at the hearing before the auditor, ought therefore to have been rejected.
The item in the account in set-off, “ to goods sold, materials found, and work done, $100,” should not have been entirely rejected. In many cases, all these particulars may enter into a single item of charge. And any single thing of which that item gives reasonable notice might have been proved. But it appears that the auditor allowed the defendant to prove several particulars, with the various prices of the same, under this single item. This was erroneous. Under a single item in his bill the defendant should have been limited to the proof of a single article.
As there must be a new trial, the pleadings may be amended by the filing of new counts, if the plaintiff desires it: by the statement of such particulars as the defendant desires to prove in set-off, the court below fixing the terms; and the cause can then be tried on its merits. Exceptions sustained.